Exhibit 10.1 SETTLEMENT AGREEMENT This SETTLEMENT AGREEMENT is entered into as of the latest of the dated signatures below (“Effective Date”) by and among Technology Research Corporation (“TRC”), and Shanghai ELE Manufacturing Corporation (“ELE”). IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES CONTAINED HEREIN, THE SUFFICIENCY OF WHICH THE PARTIES IRREVOCABLY ACKNOWLEDGE, THE PARTIES AGREE AS FOLLOWS: ARTICLE 1 DEFINITIONS The following terms shall have the meaning set forth below when used in this Agreement: 1.1“’337 Patent”means U.S. Patent No. 6,292,337 entitled “Electrical System with Arc Protection”, including all foreign counterparts, divisional, continuation, reissued, reexamined, continuation in-part patents and any patents or pending applications claiming priority from them or any of their parent applications. 1.2“Chinese Patents” means Chinese Patent Nos. ZL200420096315.2, ZL200520118736.5 and ZL200520118737.X, including all foreign counterparts, divisional, continuation, reissued, reexamined, continuation in-part patents and any patents or pending applications claiming priority from them or any of their parent applications. 1.3“Sold” meansELE has shipped its products and invoiced its customer for such products. 1.4“Agreement” means this Settlement Agreement. 1.5“Party” or “Parties” means any party to this Agreement. 1.6“Stipulation of Dismissal With Prejudice” means the Stipulation of Dismissal with Prejudice document attached as Appendix A. ARTICLE 2 BACKGROUND 2.1TRC is the owner of the entire right, title and interest in and to the ’337 Patent.ELE is the owner of the entire right, title and interest in and to the Chinese Patents. 2.2ELE filed suit against TRC in the U.S. District Court for the Central District of California, No. 2:07-cv-1102-RGK-VBK.The suit was transferred to the U.S. District Court for the Middle District of Florida, No. 8:07-cv-1007-JDW-MSS (“the Action”).In the Action, ELE sought declaratory judgment of non-infringement of the ’337 patent and invalidity of the ’337 patent.TRC asserted affirmative defenses and counterclaims, alleging, among other things, that ELE infringes the ’337 Patent and that the ’337 patent is valid and enforceable. 2.3The parties to this Agreement now desire to settle the Action, and to settle and resolve all issues which they may have against each other arising out of or in connection with the ’337 patent and the Chinese Patents. ARTICLE 3 PAYMENTS AND ROYALTIES 3.1ELE shall pay TRC [request for confidential treatment] in full settlement regarding all products made, used, sold, imported or offered for sale by ELE prior to July 1, 2008 (“Past Products”).This amount is to be offset by the [request for confidential treatment] owed to ELE by TRC pursuant to Section 3.2 of this agreement.The remaining [request for confidential treatment] shall be payable within thirty days of the dismissal of the Action. 3.2TRC shall pay ELE [request for confidential treatment] in full settlement regarding all products made, used, sold, imported or offered for sale by TRC prior to July 1, 2008 and in partial consideration for the license granted to it by ELE pursuant to Section 4.3 of this Agreement.This amount shall be credited as an offset to the amount owed to TRC pursuant to Section 3.1 of this agreement and shall be credited upon execution of the Agreement. 3.3For so long as the ’337 Patent is valid and enforceable, the royalty for the license granted to ELE under this Agreement on any of ELE’s Leakage Current Detector Interrupter Products other than Past Products (“ELE LCDI Products”) Sold is [request for confidential treatment] on ELE LCDI Products having a voltage rating of 125 volts or less, and is [request for confidential treatment] on all other ELE LCDI Products. 3.4Royalty payments will be paid quarterly, will be due for the previous quarter on the 15th of the month following the end of that quarter, and will be accompanied by a statement of the number of ELE LCDI Products (by voltage rating when appropriate) Sold during that quarter. 3.5ELE guarantees a minimum royalty payment of [request for confidential treatment] for Fiscal year 2009 (7/08-6/09) and [request for confidential treatment] for Fiscal year 2010 (7/09-6/10), payable at [request for confidential treatment] per quarter.If in any quarter, the amount of actual royalties paid exceeds [request for confidential treatment], the amount in excess of [request for confidential treatment] will be carried over and credited toward the next quarters’ minimum royalty payment within the same Fiscal year. 3.6The payments required to be made pursuant to section 3.1 of this Agreement shall be made in United States dollars by wire transfer of immediately available funds as follows: Technology
